Citation Nr: 1531424	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from November 1978 to August 1983, and from February 1991 to August 1991.  The appellant is her daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 administrative decision in which the RO, inter alia, denied basic eligibility for a transfer of educational benefits under Chapter 33, United States Code.  In May 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013. 

The Board notes that, in addition to the paper education file, the appellant has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in such files reveal that, with the exception of a February 2014 response from the appellant indicating that she will attend a Videoconference hearing, they are either duplicative of the evidence in the paper education file or are irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


REMAND

In the June 2013 substantive appeal, the appellant requested a Board hearing at her local VA office (Travel Board hearing).  

Subsequently, in a February 2014 response to RO correspondence, the appellant indicated that that she would attend a Board videoconference hearing that had been scheduled at the RO.  Such hearing had been scheduled for April 2014 but was noted to have been postponed; the reason for such postponement is not clear from the record.  There is no indication in the record that the postponed hearing was rescheduled or that the appellant has withdrawn her hearing request.  In a June 2015 letter, the Board sought clarification from the appellant as to whether she still desired the requested hearing and advised her that the Board would use her previous selection in scheduling her hearing if she did not respond to the letter.  No response to this clarification letter has been received.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, the Board finds that there remains an outstanding request for a Travel Board hearing, and, as the AOJ schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in accordance with her request, notifying her of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional 





evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

